1

2

3

4                              IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                         Case No.: 1:15-CR-00224-001 LJO
8                           Plaintiff,                  ORDER OF RELEASE
9
            v.
10
      SOVANNA CHHIT,
11
                            Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held May 20, 2019.
15
     The defendant has been accepted to WestCare, an inpatient facility located in Fresno, California.
16
     The defendant shall be released with the same previously ordered conditions of supervised
17
     release issued on March 21, 2016. The defendant shall comply with the additional conditions of
18
     supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21               program to obtain assistance for drug and/or alcohol abuse, for a period of up to 180
22               days, and up to 10 additional days for substance abuse detoxification services if
23
                 deemed necessary.
24
                 ///
25
                 ///
26

27               ///

28               ///
1           Status Conference set for June 3, 2019, at 8:30am. before Judge O’Neill.   The defendant
2
     shall be released on Friday, May 24, 2019 at 8:30am, to a representative of the WestCare
3
     Residential Drug Treatment Program.
4

5

6
     IT IS SO ORDERED.

7       Dated:    May 21, 2019                           /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
